Citation Nr: 1017659	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lipoma of the neck.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June to October 1974 
and from November 1977 to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in August 2009, 
when it was reopened because new and material evidence had 
been received.  It was subsequently remanded for additional 
development.  That development was completed, and the case 
was returned to the Board.  The Appeals Management Center 
(AMC) secured a copy of the Veteran's Substantive Appeal, VA 
Form 9, and sent the VA examiner's opinion back to him in 
order for him to render an addendum to his opinion clarifying 
the Board's questions in its August 2009 remand order; the 
addendum was completed in October 2009.  Therefore, the Board 
finds that the AMC has fully complied with its remand order, 
and the Board may proceed to adjudicate upon the merits of 
this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order).  

In an October 2009 statement, the Veteran indicated a current 
problem with headaches and that he had received an 
appointment at a VA hospital in October 2009.  It us unclear 
whether the Veteran is asserting a claim and this matter is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with lipoma of the neck in 
November 1977 during his enlistment examination, and 
competent evidence indicates that the lipoma pre-existed the 
Veteran's entrance into service.

2.  The Veteran did not complain of or seek treatment for his 
lipoma of the neck, or any symptomatology associated with 
lipoma of the neck, while in service.

3.  The Veteran's pre-existing lipoma of the neck condition 
is not shown to have increased in severity beyond the natural 
progression of that condition while in service.


CONCLUSION OF LAW

The criteria for establishing service connection for lipoma 
of the neck have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
May 2006 letter in connection with his claim, which advised 
the Veteran of the evidence needed to submit with regard to 
his claims, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  That letter additionally informed the 
Veteran of the information and evidence uses in determining a 
disability rating and effective date should service 
connection be granted.  See Dingess, supra.  

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, several copies 
of the Veteran's service treatment and personnel records 
which he has submitted, and statements from the Veteran and 
his representative in support of his claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Claim for service connection for lipoma of the neck

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 
Vet App. 341, 346 (1999).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002).  

For purposes of establishing aggravation of a preexisting 
disease, such aggravation will be said to have occurred where 
there is an increase of disability during active military, 
naval or air service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004)

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service treatment records indicate that the 
Veteran had an enlistment examination in May 1974.  At that 
time, the Veteran's neck was noted has normal.  The Veteran 
was released to the reserves in October 1974, but no 
separation examination is of record.  The Veteran submitted 
hospital treatment records from June 1975 which indicate no 
lipoma of the neck, and that the Veteran's neck was 
"supple."  Additional treatment records from July 1976 show 
that the Veteran's neck was normocephalic without any wens or 
lesions.  The trachea was midline and the thyroid was not 
enlarged.  At that time, the Veteran was diagnosed with 
chronic cervical strain and sprain.

However, the Veteran was recalled to active duty in November 
1977.  At that time, the Veteran was given a reenlistment 
examination.  The Veteran's November 1977 reenlistment 
examination noted an abnormality with the Veteran's head, 
neck, face and scalp.  Next to this abnormality was the note:  
"Lipoma?"  This is the first notation of any possible 
lipoma of the neck in the record.  Subsequent service 
treatment records do not show any complaint of, treatment 
for, or any further diagnosis of lipoma of the neck.  A May 
1978 Medical Board examination report shows that examination 
of the head, ears, eyes, nose and throat was unremarkable and 
the neck was supple and nontender with normal thyroid and no 
adenopathy.  An x-ray of the Veteran's cervical spine in May 
1978 was unremarkable.  The Veteran underwent a separation 
examination in July 1978, which was negative for any notation 
of lipoma of the neck.  

There are no post-service treatment records following 
discharge from service which show the Veteran was treated for 
lipoma of the neck.  The next subsequent notation of lipoma 
of the neck was in November 1991, when the Veteran had 
applied for service connection for his a back condition.  The 
Veteran underwent a VA examination in November 1991 which 
disclosed a soft tissue mass at the base of the Veteran's 
neck.  The Veteran did not make any reports of pain 
associated with the mass, nor did he report any history 
regarding the mass or a lipoma on the report of medical 
examination form he submitted prior to the examination.  The 
examiner diagnosed the Veteran with lipoma of the neck.  

The Veteran underwent a VA examination in October 2008.  The 
Veteran reported during that examination that he was first 
diagnosed with lipoma at the posterior of his neck in 1977.  
The Veteran also reported that it could occasionally be 
tender and can be painful if he extends his neck for long 
periods of time.  He described his symptoms as progressive 
and reported that the lipoma had gradually grown larger over 
the years.  He specifically reported never seeking treatment 
prior to this examination for his lipoma.  On examination, 
the examiner diagnosed the Veteran with scleredema with an 
underlying lipoma of the posterior neck.  The examiner opined 
that the Veteran's lipoma was not caused by or a result of 
treatment in service because lipoma is "idiopathic" and 
there is no cause or correlation to treatment or any other 
condition.  

When asked to clarify his opinion by the Board's August 2009 
remand order, the examiner responded in an addendum, dated 
November 2009.  The examiner specifically opined that the 
Veteran's lipoma existed prior to his entrance into service.  
He again reiterated that lipomas are idiopathic, meaning that 
there is no cause or correlation to treatment or any other 
condition.  He further noted that any enlargement of the 
Veteran's lipoma during service would have been due to the 
natural progression and was totally unrelated to time served 
in the military or any treatment he may have received while 
in the military.  

The Veteran's VA treatment records from January 2006 to 
October 2009 do not disclose any complaint of, treatment for, 
or diagnosis of lipoma of the neck, with the exception of an 
October 2009 surgical consult report.  In that report, the 
Veteran reported that the lipoma mass had been present for 
years, but that it just recently had become painful, with 
shooting pain up both sides of his neck if he extends his 
neck.  The doctor indicated that the Veteran's range of 
motion was otherwise unaffected.  The doctor consulted the 
Veteran on the surgical removal of the lipoma.  

The Veteran indicated in an October 2009 statement that he 
had been having headaches and had been trying to make an 
appointment with VA since July 2009.  He indicated that he 
thought the cause of his headaches was his lifting of his 
head in an upright position.  He indicated that a shooting 
pain emanated from the base of his neck "up towards the 
front" with the pain radiating to both sides.

The Board acknowledges that the Veteran has a current 
diagnosis of lipoma of the neck in the October 2009 surgical 
consult, and therefore meets the criteria for the first 
element of service connection.  

However, the Veteran's lipoma of the neck was noted at his 
entrance examination into service in November 1977.  The 
Veteran himself has told VA examiners, particularly in the 
October 2008 examination that his symptoms associated with 
lipoma of the neck- namely, the existence of that lipoma - 
was not until 1977.  Thus, the Veteran does not assert that 
he had any lipoma condition prior to that point, and he 
particularly asserts that the lipoma condition did not begin 
while he was in service in 1974.  Additionally, the August 
2008 VA examiner's opinion, clarified in his October 2009 
addendum, concluded that the Veteran's lipoma of his neck 
pre-existed his entrance into the service.  Since the Veteran 
does not assert that the lipoma began while he was in service 
for five months in 1974, the lipoma was noted on entrance to 
service in November 1977, and the VA examiner specifically 
concluded that the Veteran's lipoma pre-existed service, the 
Board finds that the Veteran's lipoma of the neck was a pre-
existing condition prior to his entrance into service.  See 
38 U.S.C.A. § 1111.  

The Board now turns to question of aggravation.  Since the 
Veteran's lipoma of the neck was a pre-existing condition, in 
order for service connection to be granted, the evidence must 
show that the Veteran's lipoma increased in severity - was 
aggravated - during his period of service.  The evidence 
shows that the Veteran did not complain of or seek treatment 
for his lipoma during service.  The Veteran's lipoma was not 
noted as a problem at his separation examination in July 
1978.  Post-service treatment does not show complaint of any 
symptoms or treatment associated with his lipoma of the neck 
until well after his discharge from service.  Thus, the Board 
finds that there was no contemporaneous evidence of any 
increase in severity during the period of service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1995) (contemporaneous evidence 
has greater probative value than history as reported by a 
veteran).  

While the Veteran asserts that his lipoma can sometimes be 
tender and painful, he never sought treatment for or 
complained of that during service, or for many years 
thereafter.  Thus, the Board finds that the Veteran is not 
credible insofar as he asserts that he had pain and 
tenderness in service that increased in severity from 
November 1977 until he was discharged in July 1978.  See 
Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining 
whether lay evidence is satisfactory, the Board may properly 
consider internal consistency, facial plausibility, 
consistency, with other evidence submitted on behalf of the 
Veteran, and demeanor of witness (if hearing held)); see also 
Curry, supra.  

Finally, insofar as the Veteran asserts that his lipoma 
increased in size during service (thereby increasing in 
severity), the Board finds that the competent medical 
evidence does not support that such contention.  The Veteran 
reported in his October 2008 examination that his lipoma had 
increased in size over time.  The Board first points out that 
there is no measurement of the size increase of his lipoma 
from November 1977 to July 1978 in the record.  While the 
Veteran is competent to testify as to the size of his lipoma 
and its rate of growth, he is not competent to give a medical 
opinion on causation for such growth.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis); see also Jones v. West, 12 Vet. 
App. 383, 385 (1999) (where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue).  The only competent medical 
evidence of record, which relates to any growth rate as an 
increase of severity during service, is the October 2008 VA 
examiner's opinion and subsequent clarification in an August 
2009 addendum.  The VA examiner's opinion was that the 
Veteran's lipoma was idiopathic and that lipomas do not have 
any correlation to any condition or event.  He further opined 
that the growth of the Veteran's lipoma during service would 
have been due to the natural progression of his lipoma 
condition, and was not due to service.  No competent evidence 
is of record to refute the VA examiner's opinion.  Thus, the 
Board finds that the Veteran's pre-existing lipoma condition 
did not increase in severity during his period of active duty 
service.  See 38 C.F.R. § 3.306; see also Wagner, supra.  
Accordingly, the Veteran's claim for service connection for 
lipoma of the neck must be denied on the evidence of record.  
See 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for lipoma of the neck is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


